Title: To Thomas Jefferson from Lister Asquith, 3 October 1785
From: Asquith, Lister
To: Jefferson, Thomas


St. Pol de Léon, 3 Oct. 1785. Asquith has received from Picrel a copy of a letter from “Mr. Maisoneiuve Floch Procureiur of Brest,” the lawyer engaged earlier by Picrel, who agrees now to take the case if Asquith advances him ten guineas, though he has already received three. Asquith is doubtful whether his last three guineas will satisfy. He had instructed Floch to write TJ a state of their case and now asks TJ to write to him to learn whether he will proceed. Picrel thinks they will have little success in Brest; “we must depend on your strong solicitations with the Ministers and the Crown, who will no doubt they think assist us. But I believe this is only a Story raised by Mr. Picrel to get us to drop it.” Expected “humain treatment and assistance” when he landed in France. “If you are the Gentleman who was Governor of Virginia perhaps you may have [heard] of me as I used part of the War to sail in Col. Parker’s & Co. and Col. Godwins & Co. Smithfield Pagan Creek but was drove from there by Arnold and lost almost all I had by that Villian.” Asquith recounts to TJ two reports of the farmers’-general false imprisonment and coercion of strangers to France, one of which “happend … in the very same circumstances we are in.” The farmers-general finally lost the case after confining the accused for eleven months and after it was tried five times “because the Merchants were able to stand them,” though generally “they are so Strong that few are able to stand a Law suit with them.”
